Dismissed and Memorandum Opinion filed October 8,
2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00745-CR
NO. 14-09-00746-CR
 
____________
 
MICHAEL JAMES WHITE, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 248th District Court
Harris County, Texas
Trial Court Cause Nos. 1179009 &
1182640
 

 
M E M O R
A N D U M   O P I N I O N
Appellant entered guilty pleas to two counts of aggravated
robbery with a deadly weapon. Appellant and the State agreed that appellant=s punishment would not exceed
confinement in prison for more than thirty years in each case. In accordance
with the terms of this agreement with the State, the trial court sentenced
appellant on July 30, 2009, to confinement for thirty years in each case in the
Institutional Division of the Texas Department of Criminal Justice, with the
sentences to be served concurrently. Appellant filed a timely, written notice
of appeal for both cases. We dismiss these appeals.  
In each case, the trial court entered a certification of the
defendant=s right to appeal in which the court certified that each is a plea
bargain case and the defendant has no right of appeal. See Tex.
R. App. P.
25.2(a)(2). The record
supports the trial court=s certification. See Dears v. State, 154 S.W.3d 610,
615 (Tex. Crim. App. 2005).
An agreement that places a cap on punishment is a plea
bargain for purposes of Texas Rule of Appellate Procedure 25.2(a)(2). See
Shankle v. State, 119 S.W.3d 808, 813 (Tex. Crim. App. 2003) (stating sentence-bargaining
may be for recommendations to the court on sentences, including a recommended Acap@ on sentencing); Waters v. State,
124 S.W.3d 825, 826-27 (Tex. App.CHouston [14th Dist.] 2003, pet. ref=d) (holding reviewing court lacked
jurisdiction where defendant pled guilty with a sentencing cap of ten years).

Accordingly, we dismiss the appeals.  
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Seymore and Sullivan.
Do Not Publish C Tex. R. App. P.
47.2(b).